Citation Nr: 1045304	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from June 1962 to March 1964 and 
additional U.S. Navy Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In March 2010, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran's 
current bilateral hearing loss and tinnitus are not related to 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service nor 
may bilateral sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2010).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a claim.  
38 C.F.R. § 3.159.  The notice must be provided to a claimant 
before the initial unfavorable adjudication by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran with VCAA notice in 
November 2006.  The November 2006 VCAA notice was provided prior 
to the March 2007 rating decision which denied the Veteran's 
claims; thus, this notice was timely.  The November 2006 VCAA 
notice letter also contained additional notice of the Dingess 
requirements.  The claimant has had the opportunity to submit 
additional argument and evidence and to participate meaningfully 
in the adjudication process.  As the Veteran's service connection 
claims for bilateral hearing loss and for tinnitus are being 
denied in this decision, no new disability rating or effective 
date for an award of benefits will be assigned.  Accordingly, any 
defect with respect to the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess, 19 Vet. App. at 473.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.

The Veteran has contended that he was treated by Dr. Paul Faris 
in Vidor, Texas, for his claimed disabilities.  Unfortunately, 
although VA requested that this physician provide the Veteran's 
medical records in two letters issued in September 2006 and in 
March 2007, and although neither of VA's letters to Dr. Faris 
were returned as undeliverable by the postal service, there is no 
record of a response from this physician to either of these 
requests.  Because it is ultimately the Veteran's responsibility 
to ensure that all relevant records are obtained by VA, as he was 
advised in a March 2007 letter from the RO, and because Dr. Faris 
did not respond to VA's requests for the Veteran's medical 
records, the Board concludes that a remand to attempt to obtain 
these records is not required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in May 2010 which 
addressed the contended causal relationship between his bilateral 
hearing loss, tinnitus, and active service.  After a review of 
this examination report, plus a June 2010 addendum, the Board 
concludes that it provides competent, non-speculative medical 
evidence concerning the claimed etiological relationship between 
bilateral hearing loss, tinnitus, and active service.  There is 
no evidence, other than the Veteran's statements, which indicates 
that bilateral hearing loss or tinnitus may be associated with 
service.  The Veteran is not competent to testify as to etiology 
of either of these disabilities as they require medical expertise 
to diagnose.  Thus, another examination is not required.  As VA 
has fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Veteran contends that he incurred bilateral hearing loss and 
tinnitus during active service.  He alternatively contends that 
his current bilateral hearing loss and tinnitus are related to 
active service.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for sensorineural hearing loss (as an organic 
disease of the nervous system) may be presumed if it became 
manifest to a degree of 10 percent disabling during the Veteran's 
first year after separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Clinically, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   
For compensation purposes, however, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels (dB) or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 dB or greater or when speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for bilateral hearing 
loss and for tinnitus.  Despite the Veteran's assertions to the 
contrary, his service treatment records do not show that he 
complained of or was treated for either bilateral hearing loss or 
tinnitus at any time during active service.  Instead, these 
records show that, at his enlistment physical examination in June 
1962, the Veteran's hearing was 15/15 (or within normal limits) 
bilaterally on whispered voice hearing test and he denied any 
relevant medical history.  The Veteran's hearing was unchanged at 
his separation physical examination in March 1964.  He also 
denied any relevant in-service history.  There is no competent 
evidence that the Veteran experienced bilateral sensorineural 
hearing loss during active service or within the first post-
service year (i.e., by March 1965).  Thus, service connection for 
bilateral sensorineural hearing loss (as an organic disease of 
the nervous system) is not warranted on a presumptive service 
connection basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board observes that, in statements on his March 2005 VA 
Form 9 (substantive appeal), the Veteran suggested that his 
service aboard U.S.S. N.K. PERRY during the Cuban Missile Crisis 
in 1962 "is likely responsible for many health issues, which led 
to my issues on appeal."  He appears to be contending that he 
participated in combat operations, including during the Cuban 
Missile Crisis, although he also acknowledges that this service 
is not considered combat service by VA.  The Veteran's service 
personnel records, including his DD Form 214, do not show that he 
was awarded any combat medals or citations for his U.S. Navy 
service between June 1962 and March 1964, including during the 
Cuban Missile Crisis.  The Veteran's DD Form 214 shows no 
military occupational specialty (MOS) or receipt of any medals.  
These records do show that he served aboard U.S.S. N.K. PERRY 
throughout his period of active service.  There is no indication 
in the Veteran's service personnel records, however, that he 
participated in any combat campaigns or missions during active 
service.  Current law and regulations do not provide that the 
dates of the Veteran's active service were during a period of 
war.  See 38 U.S.C.A. § 101(29) (West 2002 & Supp. 2010): 
38 C.F.R. § 3.2 (2010).  The Board also observes that, even if 
the Veteran had served in combat, the presumptions available for 
combat Veterans found in 38 U.S.C.A. § 1154 do not establish 
service connection for any disease or injury.  Instead, 
38 U.S.C.A. § 1154 eases the evidentiary burden for combat 
Veterans in establishing that a claimed disease or injury 
occurred in service if consistent with the facts and 
circumstances of the Veteran's combat service.  In this case, 
because there is no evidence that the Veteran actually served in 
combat, 38 U.S.C.A. § 1154 is not applicable.  See 38 U.S.C.A. 
§ 1154.

The Veteran also is not entitled to service connection for 
bilateral hearing loss and tinnitus on a direct basis.  The post-
service medical evidence indicates that, although the Veteran 
currently experiences bilateral hearing loss and tinnitus, 
neither of these disabilities is related to active service or any 
incident of service.  It appears that, following his separation 
from active service in March 1964, the Veteran first was treated 
for bilateral hearing loss and tinnitus when he was seen for VA 
examination in September 2006, more than 42 years later.  The 
Board notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As the Board 
noted in its March 2010 remand, on VA examination in September 
2006, the Veteran complained that he was tone deaf and could not 
hear.  He also complained of ringing in his ears (or tinnitus) 
since 1964 and reported that he had failed a hearing evaluation 
for a job that he had applied for in 1964 after his service 
separation.  The Veteran also reported that he had been exposed 
to loud noises from firearms, machine guns, naval guns, ship 
engines, construction work, and power tools during service.  The 
diagnosis was mild sloping to severe bilateral sensorineural 
hearing loss.

On VA examination in August 2008, no complaints were noted.  The 
VA examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
70
75
LEFT
15
20
45
65
65

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 96 percent in the left ear.  
The VA examiner opined that, based on information found in the 
claims file, the Veteran's in-service noise exposure was not 
responsible for his hearing loss or tinnitus.  The diagnoses were 
mild to severe sensorineural hearing loss from 2000-8000 Hertz in 
the right ear and mild to severe sensorineural hearing loss from 
1500-8000 Hertz in the left ear.  As the Board noted in March 
2010, however, the August 2008 VA examination is insufficient for 
evaluation purposes because the VA examiner did not address the 
Veteran's report of bilateral hearing loss and tinnitus since 
1964.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding 
that examination was inadequate where examiner did not comment on 
Veteran's report of in-service injury but relied on service 
treatment records to provide a negative opinion).  This VA 
examiner also failed to provide detailed information regarding 
the impact of the Veteran's bilateral hearing loss on his daily 
functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

On VA examination in May 2010, the Veteran complained of ringing 
in his ears and an inability to hear some things.  The VA 
examiner noted that the Veteran's claims file was not available 
for review.  This VA examiner also provided detailed information 
regarding the impact of the Veteran's bilateral hearing loss on 
his daily functioning when he noted that the Veteran reported 
that he had difficulty hearing at home and in public.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran 
reported that he had worked as an electrician during active 
service and as an ironworker for 19 years after service.  He 
stated that he had not used hearing protection during service.  
He was not certain when his tinnitus had begun or whether it was 
persistent or recurrent although he stated that it was bilateral.  
The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
70
80
LEFT
20
25
50
65
70

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 96 percent in the left ear.  
The diagnosis was bilateral normal to severe sensorineural 
hearing loss from 500-4000 Hertz.  

In a June 2010 addendum to the May 2010 VA examination report, 
the VA examiner stated that she had reviewed the Veteran's claims 
file.  She noted the Veteran's normal whispered voice hearing 
test results at his enlistment and separation physical 
examinations.  She also noted that the Veteran had reported in 
2006 that he had failed a hearing test in 1964 when he reported 
that his tinnitus had begun; however, on subsequent medical 
history forms, the Veteran reported that the onset dates of his 
hearing loss and tinnitus were unknown.  This VA examiner stated 
that only whispered voice test results were available at the 
Veteran's enlistment and separation physical examinations which 
could not rule out the presence of hearing loss at either 
enlistment or separation.  She opined that, due to the lack of 
military audiometric data, limited military noise exposure 
indicated by a review of the claims files and reported by the 
Veteran, onset dates for hearing loss and tinnitus inconsistently 
reported by the Veteran, and 20 years of post-service noise 
exposure as an iron worker, it was less likely than not that the 
Veteran's bilateral hearing loss and tinnitus were caused by or a 
result of in-service noise exposure.

The Board recognizes that the Veteran continues to experience 
disability due to his bilateral hearing loss and tinnitus.  The 
competent medical evidence shows, however, that neither of these 
disabilities is related to active service.  Consistent with the 
Board's March 2010 remand directives, the VA examiner in June 
2010 addressed the Veteran's report of experiencing bilateral 
hearing loss and tinnitus since service separation.  See Dalton, 
21 Vet. App. at 23.  The Board also notes that the VA examiner in 
May and June 2010 provided detailed information regarding the 
impact of the Veteran's bilateral hearing loss on his daily 
functioning.  See Martinak, 21 Vet. App. at 447.  This examiner 
reviewed the claims file, noted the Veteran's reported in-service 
and post-service history, and provided a competent, non-
speculative opinion regarding the claimed etiological 
relationship between bilateral hearing loss, tinnitus, and active 
service.  The Veteran has not identified or submitted any 
competent medical evidence, to include a nexus opinion, which 
relates either his bilateral hearing loss or tinnitus to active 
service.  Accordingly, the Board finds that service connection 
for bilateral hearing loss and tinnitus is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issues on appeal.  38 U.S.C.A. § 
7104(a) ("decisions of the Board shall be based on the entire 
record in the proceeding and upon consideration of all evidence 
and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall 
consider all information and lay and medical evidence of record 
in a case"); 38 C.F.R. § 3.303(a) (service connection claims 
"must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (finding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation).   The 
absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding that lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim); Barr, 21 Vet. App. at 303 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his symptoms of 
bilateral hearing loss and tinnitus have been continuous since 
service.  He asserts that he continued to experience these 
symptoms after he was discharged from service.  In this case, 
after a review of all the lay and medical evidence, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms of either of these 
disabilities after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of bilateral hearing loss and tinnitus 
since active service is inconsistent with the other lay and 
medical evidence of record.  Specifically, the service separation 
examination report reflects that the Veteran was examined and his 
hearing was found to be clinically normal.  His in-service 
history of symptoms at the time of service separation is more 
contemporaneous to service, so is of more probative value than 
the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).

The post-service medical evidence does not reflect complaints or 
treatment related to bilateral hearing loss or tinnitus for 
several decades following active service.  The Board emphasizes 
the multi-year gap between discharge from active service (1964) 
and initial reported symptoms of bilateral hearing loss and 
tinnitus in 2006 (a 42-year gap).  See Maxson, 230 F.3d at 1333; 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  The Board also notes that the 
Veteran sought treatment for a myriad of medical complaints since 
discharge from service, including headaches, eye disabilities, 
cardiac problems, and a cervical spine disability.  
Significantly, during that treatment, when he specifically 
complained of other problems, he never reported any hearing 
problems.  Such histories reported by the Veteran for treatment 
purposes are of more probative value than the more recent 
assertions and histories given for VA disability compensation 
purposes.  Rucker, 10 Vet. App. at 73 (finding that lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  As the VA examiner noted in her June 2010 addendum to the 
May 2010 VA examination report, the Veteran has not reported 
consistently his history of bilateral hearing loss and tinnitus.  
Although he initially reported on VA examination in September 
2006 that he had experienced bilateral hearing loss and tinnitus 
since his service separation in March 1964, he subsequently 
reported on VA examination in August 2008 that the onset dates 
for bilateral hearing loss and tinnitus were unknown.  He also 
did not report his post-service history of noise exposure as an 
iron worker until his most recent VA examination in May 2010.   

These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (holding that Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  
The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, his previous statements made for treatment 
purposes, and his own previous histories of onset of symptoms 
given after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


